Sheldon, J.
The fact that the Probate Court had appointed a guardian of this child with the custody of his person did not relieve the defendant, his grandfather, from liability for his support under R. L. c. 81, §§ 9-11. No provision for such relief can be found in the statutes. If the child’s parents had been living, and the need had arisen, the defendant would still have been liable. If he desired to furnish the support in his own house, his remedy was under § 13 of the same statute. The New York de*152cisions which have been cited were rendered under statutes differing from ours, and are not applicable here.
The evidence warranted findings that the defendant was of sufficient ability to contribute to the support of the child, and that the amount assessed upon him was reasonable, having regard to-his present ability. Templeton v. Stratton, 128 Mass. 137.
The order made in the Superior Court must stand.

So ordered.